DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.
No new grounds of rejection are set forth below. Thus, the following action is properly made final. 

Claim Objections
Claim 1 is objected to because of the following informalities: Claim 1 recites the phrase “Ar1 includes at least one cyano group as the substituent”. Applicants are advised to amend this phrase to recite “Ar1 includes at least one cyano group as a substituent”   Appropriate correction is required.

Claim 10 is objected to because of the following informalities: Claim 10 recites the phrase “Ar1 includes at least one cyano group as the substituent”. Applicants are advised to amend this phrase to recite “Ar1 includes at least one cyano group as a substituent”   Appropriate correction is required

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-3, 6-7, 10-12, 15-16, 18, and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Beers et al (US 2014/0225069).

The rejection is adequately set forth in Paragraph 8 of the Office Action mailed on 7/1/2022 and is incorporated here by reference.

Claims 4-5 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Beers et al (US 2014/0225069) as applied to claims 1-3, 6-7, 10-12, 15-16, 18, and 22-24 above, and in view of Walters (US 7,279,704).

The rejection is adequately set forth in Paragraph 9 of the Office Action mailed on 7/1/2022 and is incorporated here by reference.

Claims 8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Beers et al (US 2014/0225069) as applied to claims 1-3, 6-7, 10-12, 15-16, 18, and 22-24 above, and in view of Seo (US 2013/0207088, hereafter Seo ‘088).

The rejection is adequately set forth in Paragraph 10 of the Office Action mailed on 7/1/2022 and is incorporated here by reference.

Claims 9 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Beers et al (US 2014/0225069) as applied to claims 1-3, 6-7, 10-12, 15-16, 18, and 22-24 above, and in view of Seo (US 2013/0240851, hereafter Seo ‘851).

The rejection is adequately set forth in Paragraph 11 of the Office Action mailed on 7/1/2022 and is incorporated here by reference.

Claims 1, 10, 17, and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al (US 2017/0229663).

The rejection is adequately set forth in Paragraph 12 of the Office Action mailed on 7/1/2022 and is incorporated here by reference.

Response to Arguments
Applicant's arguments filed 10/13/2022 have been fully considered but they are not persuasive. 

As evidence of unexpected results, Applicants point to the 37 C.F.R. Declaration filed on 10/13/2022 and comparing Comparative Compound 300, i.e.

    PNG
    media_image1.png
    183
    258
    media_image1.png
    Greyscale

to Inventive Compounds 123, 122, and 200, i.e.

    PNG
    media_image2.png
    165
    394
    media_image2.png
    Greyscale
, 
    PNG
    media_image3.png
    180
    389
    media_image3.png
    Greyscale
, 
and
 
    PNG
    media_image4.png
    178
    258
    media_image4.png
    Greyscale
.
Based on the data presented in Table 1 of the Declaration, Applicants argue that the HOMO levels become lower as the number of ligands having cyano groups bonded on the 1-poisiton of the benzimidazole skeleton gets larger which supports the effect described in Paragraph [0036] of the instant Specification. 
	However, Applicants’ arguments are not found to be persuasive for the reasons set forth below.
	While the comparison of Comparative Compound 300 to Inventive Compounds 123, 122, and 200 is a proper side-by-side comparison, i.e. the difference being the presence of the -CN group on the aryl ring, it is significant to note that Inventive Compounds 123, 122, and 200 are not commensurate in scope with the scope of the claims 1 and 10 for the following reasons.
	Claim 1 recites that Ar1 represents an aryl group having 6 to 13 carbon atoms and one or more substituents, and one of the substituents is a cyano group. Thus, Ar1 comprises a number of aryl groups having 6 to 13 carbon atoms and encompasses any type of substituents, i.e. aryl, heteroaryl, alkyl, halo, etc. as long as one (1) substituent in a cyano group. In the inventive examples Ar1 is phenyl substituted with two (2) isobutyl groups. Furthermore, in the claims, the group R1-R8 can be hydrogen, an alkyl having 1 to 6 carbon atoms, a C3-6 cycloalkyl, or a C6-13 aryl group, etc. In the inventive examples, the groups R1-R8 are only hydrogen and not any other of the recited substituents. 
It is further significant to note that Formula (G1) in the claims, i.e.

    PNG
    media_image5.png
    183
    201
    media_image5.png
    Greyscale
,
is a partial structure of an organometallic complex. That is, the claim recites an organometallic complex includes a structure represented by General Formula (G1)”. Thus, the claim encompasses all different types of organometallic complexes as long as the organometallic complex possesses, i.e. comprises, a structure encompassed by General Formula (G1). The Declaration only exemplifies three (3) of an innumerable group of organometallic complexes encompassed by the present claims, all of which is structurally different.
In light of the above, it unclear if the obtained results presented in Declaration are indicative of all compounds encompassed by the present claims or only for the particular exemplified compounds.
	Regarding claim 10, the claim recites that Ar1 represents an aryl group having 6 to 13 carbon atoms and one or more substituents, and one of the substituents is a cyano group. Thus, Ar1 comprises a number of aryl groups having 6 to 13 carbon atoms and encompasses any type of substituents, i.e. aryl, heteroaryl, alkyl, halo, etc. as long as one (1) substituent in a cyano group. In the inventive examples Ar1 is phenyl substituted with two (2) isobutyl groups. Furthermore, in the claims, the group R1-R8 can be hydrogen, an alkyl having 1 to 6 carbon atoms, a C3-6 cycloalkyl, or a C6-13 aryl group, etc. In the inventive examples, the groups R1-R8 are only hydrogen and not any other of the recited substituents. 
Furthermore, Formula (G4) in claim 10, i.e.

    PNG
    media_image6.png
    188
    275
    media_image6.png
    Greyscale

recites that L is a nonanionic ligand and n represents an integer from 1 to 3. Accordingly, Formula (G4) encompasses embodiments where L is not present , i.e. n is three (3) and embodiments where L is present, i.e. n is one (1) or two (2). By reciting that L is nonanionic ligand, the claim encompasses all monoanionic ligands not only those presented in the Declaration, but also ligands such as acac, phenylpyridine, etc. To that end it is noted that the inventive compounds in the Declaration only exemplify specific types of monoanionic ligands, i.e. phenyl-benzimidazole ligands, and therefore, does not exemplify a sufficient number of other monoanionic ligands encompassed by the present claims.  In light of the above, it unclear if the obtained results presented in Declaration are indicative of all compounds encompassed by the present claims or only for the particular exemplified compounds.

Applicants argue that Beers does not teach or suggest the advantageous effects of having a nitrile substituent. However, while the reference does not disclose the effect of having a nitrile substituent, the fact remains that the reference discloses that a nitrile group can be present on the disclosed compound. Accordingly, it is the Examiner’s position, absent evidence to the contrary, it would have been obvious to select any of the substituents disclosed in Beers including those claimed and thereby arrive at the claimed compound with a reasonable expectation of success.

Applicants argue that there would not have been any motivation or reason for one of ordinary skill in the art to have selected nitrile as a substituent from the many possibilities disclosed by Beers. However, as discussed above, it is the Examiner’s position, absent evidence to the contrary, it would have been obvious to select any of the substituents disclosed in Beers including those claimed and thereby arrive at the claimed compound with a reasonable expectation of success.

Applicants argue that there would not have been any reason for one of ordinary skill in the art upon reading Beers to have expected nitrile to achieve the advantageous effects of the instantly claimed compound. However, while the reference does not disclose the effect of having a nitrile substituent, the fact remains that the reference discloses that a nitrile group can be present on the disclosed compound. Accordingly, it is the Examiner’s position, absent evidence to the contrary, it would have been obvious to select any of the substituents disclosed in Beers including those claimed and thereby arrive at the claimed compound with a reasonable expectation of success.

Applicants argue that Tsai fails to teach or suggest a motivation that only a cyano group is selected from the many possible substituents. However, the fact remains that the reference discloses that a nitrile group can be present on the disclosed compound. Accordingly, it is the Examiner’s position, absent evidence to the contrary, it would have been obvious to select any of the substituents disclosed in Tsai including those claimed and thereby arrive at the claimed compound with a reasonable expectation of success.

Applicants argue that Tsai does not teach or suggest the advantageous and unexpected results achieved by having a nitrile substituent. However, while the reference does not disclose the effect of having a nitrile substituent, the fact remains that the reference discloses that a nitrile group can be present on the disclosed compound. Accordingly, it is the Examiner’s position, absent evidence to the contrary, it would have been obvious to select any of the substituents disclosed in Tsai including those claimed and thereby arrive at the claimed compound with a reasonable expectation of success.

Applicants argue that Tsai does not recommend a nitrile substituent from among the many other substituents disclosed in the reference. However, while the reference may not prefer a nitrile substituent, this does not obviate the fact that the reference discloses nitrile as a substituent that can be present on the disclosed compound. To that end it is noted that “nonpreferred disclosures can be used. A nonpreferred portion of a reference disclosure is just as significant as the preferred portion in assessing the patentability of claims.” In re Nehrenberg, 280 F.2d 161, 126 USPQ 383 (CCPA 1960).

Applicants argue that Tsai fails to teach or suggest the advantageous effect of having a nitrile substituent. However, while the reference does not disclose the effect of having a nitrile substituent, the fact remains that the reference discloses that a nitrile group can be present on the disclosed compound. Accordingly, it is the Examiner’s position, absent evidence to the contrary, it would have been obvious to select any of the substituents disclosed in Tsai including those claimed and thereby arrive at the claimed compound with a reasonable expectation of success.

Applicants argue that there would have been no motivation or reason for one of ordinary skill in the art to have selected nitrile as a substituent from the many possibilities disclosed in Tsai. However, as discussed above, it is the Examiner’s position, absent evidence to the contrary, it would have been obvious to select any of the substituents disclosed in Tsai including those claimed and thereby arrive at the claimed compound with a reasonable expectation of success.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER C. KOLLIAS whose telephone number is (571)-270-3869.  The examiner can normally be reached on Monday-Friday, 8[Wingdings font/0x4A]) AM – 5[Wingdings font/0x4A]) PM EST..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER C KOLLIAS/Primary Examiner, Art Unit 1767